DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12 and 15-18 directed to an invention non-elected with traverse in the reply filed on 2 December 2020. Examiner has agreed to rejoin claims 12, 15, 16 and 18 as amended below. Claim 17 will be cancelled and incorporated into claim 12. Therefore, claims 1, 3, 5-12, 15, 16, 18 and 21 are allowable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Tuttle on 21 July 2021.

The application has been amended as follows: 

Claim 12: Replace claim 12 to read as follows:
“An insulated lid for an insulated container, comprising: a vacuum insert including a base attached to a sidewall including a narrowing region and a flare-out region, the narrowing region and flare-out region complementary to the inner wall collar of a container body of the insulated container; and a sleeve encompassing the vacuum insert, the sleeve including a lower seal, the lower seal including an inner seal that is complementary to a shape of the vacuum insert, and an outer seal that is separated from the inner seal by a gap such that the sleeve is configured to facilitate attachment of the lid to the container body of the insulated container, and such that the lower seal is configured to compress when the lid is fully attached to the container body of the insulated container, configured to generate a seal between the vacuum insert and an inner wall of the container body such that the base of the vacuum insert is exposed to a central cavity of the container body when the lid is fully attached to the container body”.

Claim 15: Replace claim 15 to read as follows:
“The insulated lid of claim 12, wherein the sleeve further includes an upper seal configured to interface with a top of the insulated container when the lid is fully attached to the container body”.

Claim 17: (Canceled).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719.  The examiner can normally be reached on Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.A.P./               Examiner, Art Unit 3735                                                                       /STEVEN A. REYNOLDS/                                                                                                                                Primary Examiner, Art Unit 3735